Citation Nr: 1744435	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to June 6, 2016 and in excess of 30 percent thereafter for residuals of heat stroke, prostrating headaches, heat and cold sensitivity, and dizziness.

2.  Entitlement to service connection for a psychiatric condition, to include anxiety and memory loss.  



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 2006 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

In June 2017, the Veteran requested to withdraw the appeal as to the issues of an increased rating for residuals of heat stroke, prostrating headaches, heat and cold sensitivity, and dizziness and entitlement to service connection for a psychiatric condition, to include anxiety and memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue regarding an increased rating for residuals of heat stroke, prostrating headaches, heat and cold sensitivity, and dizziness have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).

 2.  The criteria for withdrawal of the issue regarding service connection for a psychiatric condition, to include anxiety and memory loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In the present case, in a June 2017 statement, the Veteran requested to withdraw the issues of an increased rating for residuals of heat stroke, prostrating headaches, heat and cold sensitivity, and dizziness and service connection for a psychiatric condition, to include anxiety and memory loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The claim of entitlement to an increased rating for residuals of heat stroke, prostrating headaches, heat and cold sensitivity, and dizziness is dismissed.

 The claim of entitlement to service connection for a psychiatric condition, to include anxiety and memory loss, is dismissed. 



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


